Name: 85/434/EEC: Council Decision of 16 September 1985 setting up an Advisory Committee on pharmaceutical training
 Type: Decision
 Subject Matter: EU institutions and European civil service;  European Union law;  health;  education;  teaching
 Date Published: 1985-09-24

 24.9.1985 EN Official Journal of the European Communities L 253/43 COUNCIL DECISION of 16 September 1985 setting up an Advisory Committee on pharmaceutical training (85/434/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the draft Decision submitted by the Commission (1), Whereas, in its resolution of 6 June 1974 concerning the mutual recognition of diplomas, certificates and other evidence of formal qualifications (2), the Council declared itself in favour of the establishment of advisory committees; Whereas, in the context of the mutual recognition of diplomas, certificates and other evidence of formal qualification in pharmacy, it is important to ensure a comparably high standard of training; Whereas, to contribute to the attainment of this objective, it is desirable to set up an Advisory Committee to advise the Commission, HAS DECIDED AS FOLLOWS: Article 1 An Advisory Committee on Pharmaceutical Training, hereinafter referred to as the Committee, shall be set up within the Commission. Article 2 1. The task of the Committee shall be to help to ensure a comparably high standard of pharmaceutical training in the Community. 2. It shall carry out this task in particular by the following means:  exchange of comprehensive information as to the training methods and the content, level and structure of theoretical and practical courses provided in the Member States,  discussion and consultation with the object of developing a common approach to the standard to be attained in the training of pharmacists and, as appropriate, to the structure and content of such training,  keeping under review the adaptation of pharmaceutical training to developments in pharmaceutical science and teaching methods. 3. The Committee shall communicate to the Commission and the Member States its opinions and recommendations including, where it considers it appropriate, suggestions for amendments to be made to the Articles relating to pharmaceutical training in Council Directives 85/432/EEC (3) and 85/433/EEC (4). 4. The Committee shall also advise the Commission on any other matter which the Commission may refer to it in relation to pharmaceutical training. Article 3 1. The Committee shall consist of three experts from each Member State, as follows:  one expert from the practising pharmaceutical profession,  one expert from the pharmaceutical science teaching institutions,  one expert from the competent authorities of the Member States. 2. There shall be an alternate for each member. Alternates may attend the meetings of the Committee. 3. The members and alternates described in paragraphs 1 and 2 shall be nominated by the Member States. The members referred to in the first and second indents of paragraph 1 and their alternates shall be nominated upon the proposal of the practising pharmaceutical profession and the pharmaceutical science teaching institutions. The members and alternates thus nominated shall be appointed by the Council. Article 4 1. The term of office for a member of the Committee shall be three years. After the expiry of that period the members of the Committee shall remain in office until replacements have been provided for or until their appointment is renewed. 2. The term of office of a member may end before expiry of the period of three years in the event of the resignation or death of the member, or of his being replaced by another person, in accordance with the procedure laid down in Article 3. The appointment of a new member shall be for the remainder of the term of office. Article 5 The Committee shall elect from among its members a chairman and two deputy-chairmen. It shall adopt its own rules of procedure. The agenda for meetings shall be drawn up by the chairman of the Committee in consultation with the Commission. Article 6 The Committtee may set up working parties and call upon and allow observers or experts to assist it in connection with all the special aspects of its work. Article 7 The secretariat of the Committee shall be provided by the Commission. Done at Luxembourg, 16 September 1985. For the Council The President M. FISCHBACH (1) OJ No C 92, 23. 4. 1981, p. 2. (2) OJ No C 98, 20. 8. 1974, p. 1. (3) See page 34 of this Official Journal. (4) See page 37 of this Official Journal.